Name: Commission Regulation (EEC) No 3523/82 of 21 December 1982 fixing the amounts by which import duties on beef and veal originating in the African, Caribbean and Pacific States are to be reduced
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 12 . 82 Official Journal of the European Communities No L 369/21 COMMISSION REGULATION (EEC) No 3523/82 of 21 December 1982 fixing the amounts by which import duties on beef and veal originating in the African, Caribbean and Pacific States are to be reduced Commission Regulation (EEC) No 486/80 (3), as amended by Regulation (EEC) No 2377/80 (4), HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 435/80 of 18 February 1980 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories ('), as last amended by Regulation (EEC) No 3019/81 (2), and in particular Article 4 thereof, Whereas Article 4 ( 1 ) of Regulation (EEC) No 435/80 provides for a 90 % reduction in the import duties on beef and veal ; whereas the amount of this reduction must be calculated in conformity with Article 4 of The amounts by which import duties on beef and veal are to be reduced pursuant to Article 4 ( 1 ) of Regula ­ tion (EEC) No 435/80 shall , in respect of importations during the first quarter of 1983, be as shown in the Annex hereto. Article 2 This Regulation shall enter into force on 1 January 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 55, 28 . 2. 1980, p . 4. (2) OJ No L 302, 23 . 10 . 1981 , p . 4 . (3) OJ No L 56, 29 . 2 . 1980, p . 22 . (4) OJ No L 241 , 13 . 9 . 1980, p . 5 . BI LA G  A N H A N G  Ff AP AP TH M A  A N N EX  A N N EX E  AL LE GA TO  BI JL A G E Po si tio n i de n fÃ ¦ lle s to ld ta ri f N um m er de s G em ei ns am en Z ol lt ar if s Ã  Ã »Ã ¬ Ã Ã · Ã Ã ¿ Ã Ã  Ã ¿Ã ¹ Ã ½Ã ¿ Ã ¯) Ã  Ã ±Ã  Ã ¼Ã ¿ Ã »Ã ¿ Ã ³Ã ¯ Ã ¿Ã CC T he ad in g N o N um Ã ©r o du ta ri f do ua ni er co m m un N um er o de lla tar iff a do ga na le co m un e N r. va n he t ge m ee ns ch ap pe lij k do ua ne ta rie f Be lg iq ue Lu xe m bo ur g FB /F lu x/ 10 0 kg D an m ar k D kr ./1 00 kg D eu ts ch la n d DM /1 00 kg 'Ã  Ã »Ã » Ã ¬Ã  Ã  Ã Ã  /1 00 Ã Ã ³ Ã  F ra n ce FF /1 00 kg Ir el an d £ Irl /1 00 kg It al ia Li t/ 10 0 kg N ed er la n d Fl /1 00 kg U ni te d K in gd om £/ 10 0 kg 01 .0 2 A II 3 88 1, 38 75 6, 69 24 7, 73 6 11 6, 12 55 2, 56 63 -5 03 11 6 94 0 26 0, 86 58 -4 69 02 .01 A II a) 1 7 37 4, 55 1 43 7, 72 47 0, 70 11 62 0, 62 1 04 9, 87 12 0- 65 6 22 2 18 6 49 5, 63 1 1 1 0 9 1 02 .01 A II a) 2 5 89 9, 59 1 15 0, 17 37 6, 56 9 29 6, 42 83 9, 89 96 -5 24 17 7 74 7 39 6, 50 88 -8 72 02 .0 1 A II a) 3 8 84 9, 47 1 72 5, 27 56 4, 84 13 94 4, 76 1 25 9, 84 14 4- 78 8 26 6 62 4 59 4, 76 13 3- 31 0 02 .01 A ll a) 4 aa ) 11 31 5, 41 2 15 6, 59 66 4, 88 17 43 0, 97 1 63 7, 30 18 0- 98 5 33 8 92 2 71 5, 12 16 0- 63 2 02 .01 A II a) 4 bb ) 12 77 9, 06 2 46 6, 83 78 7, 19 19 93 8, 51 1 83 2, 36 20 7- 02 0 38 4 02 4 83 6, 33 18 7- 62 9 02 .0 1 A II b) 1 6 81 8, 90 1 32 7, 02 43 2, 49 10 72 5, 88 97 2, 03 11 1- 36 6 20 5 34 9 45 6, 11 10 2- 25 0 02 .0 1 A II b) 2 5 45 5, 13 1 06 1, 62 34 5, 99 8 58 0, 72 77 7, 62 89 -0 93 16 4 27 9 36 4, 90 81 -8 00 02 .0 1 A II b) 3 8 52 3, 62 1 65 8, 78 54 0, 61 13 40 7, 36 1 21 5, 04 13 9- 20 8 25 6 68 6 57 0, 14 12 7- 81 3 02 .01 A II b) 4 aa ) 10 45 3, 90 1 99 0, 54 61 2, 11 16 08 8, 84 1 51 3, 62 16 7- 04 9 31 3 04 3 65 8, 98 14 8- 03 4 02 .01 A ll b) 4 bb )1 1 8 52 3, 62 1 65 8, 78 54 0, 61 13 40 7, 36 1 21 5, 04 13 9- 20 8 25 6 68 6 57 0, 14 12 7- 81 3 02 .01 A ll b) 4 bb )2 2 (') 8 52 3, 62 1 65 8, 78 54 0, 61 13 40 7, 36 1 21 5, 04 13 9- 20 8 25 6 68 6 57 0, 14 12 7- 81 3 02 .01 A II b) 4 bb )3 3 11 87 9, 96 2 28 2, 49 71 9, 29 18 44 8, 56 1 70 9, 21 19 1- 55 0 35 6 57 0 76 7, 60 17 2- 28 4 02 .0 6 C Ia )1 11 31 5, 41 2 15 6, 59 66 4, 88 17 43 0, 97 1 63 7, 30 18 0- 98 5 33 8 9 2 2 71 5, 12 16 0- 63 2 02 .0 6 C Ia )2 12 86 0, 96 2 46 6, 83 77 3, 87 19 93 8, 51 1 85 2, 57 20 7- 02 0 38 5 84 8 82 7, 18 18 5- 68 8 16 .0 2 B III b) 1a a) 12 86 0, 96 2 46 6, 83 77 3, 87 19 93 8, 51 1 85 2, 57 20 7- 02 0 3 8 5 84 8 82 7,1 *8 18 5- 68 8 No L 369/22 Official Journal of the European Communities 29 . 12. 82 )H enf Ã ¸rs el un der de nn eu nd erp osi tio ne rb eti ng et af, at der fre ml Ã ¦g ges en lic ens ,d er op fyl der de be tin ge lse r,d er er fas tsa ta fd ek om pe ten te my nd igh ed er iD ee uro pÃ ¦ isk eF Ã ¦ll ess kab er. )D ie Zu las sun gz ud ies er Ta rif ste lle ist ab hÃ ¤ ng ig vo n de rV orl ag ee ine rB esc he ini gu ng ,d ie de n vo n de n zu stÃ ¤ nd ige n Ste lle n de rE uro pÃ ¤ isc he n Ge me ins ch aft en fes tge set zte n Vo rau sse tzu n ­ ge n en tsp ric ht . ') H Ã Ã Ã ±Ã ³ Ã Ã ³ Ã · Ã µÃ ¹Ã  Ã Ã · Ã ½ Ã ´Ã ¹Ã ¬ Ã ºÃ  Ã ¹Ã  Ã ¹Ã ½ Ã Ã ± Ã Ã  Ã ·Ã ½ Ã µÃ ¾ Ã ±Ã  Ã Ã ¬ Ã Ã ± Ã ¹Ã ­ Ã º Ã Ã · Ã  ÃÃ  Ã ¿Ã  Ã ºÃ ¿ Ã ¼Ã ¯Ã  Ã µÃ  Ã  ÃÃ ¹Ã  Ã Ã ¿ ÃÃ ¿ Ã ¹Ã ·Ã  Ã ¹Ã ºÃ ¿ Ã  Ã µÃ º Ã ´Ã ¹Ã ´ Ã ¿Ã ¼ Ã ­Ã ½ Ã ¿Ã Ã ºÃ ± Ã ¸' Ã Ã  Ã ¿Ã Ã  ÃÃ  Ã ¿Ã ² Ã »Ã µ ÃÃ ¿ Ã ¼Ã ­ Ã ½Ã ¿ Ã Ã  ÃÃ ± Ã Ã ¬ Ã Ã  Ã ½ Ã ¬Ã  Ã ¼Ã ¿ Ã ´Ã ¯Ã  Ã ½ Ã ¬Ã  Ã Ã  Ã ½. )E ntr y un de r thi s su bh ea din g is sub jec tt o the pro du cti on of a cer tifi cat e iss ue d on co nd itio ns lai d do wn bv the co mp ete nt au tho rit ies of the Eu rop ea n Co mm un itie s. ') La dm iss ion dan sc ett es ou s-p osi tio ne st sub ord on nÃ © eÃ la pre sen tat ion du nc ert ific at dÃ ©l ivr Ã ©d ans les co nd itio ns prÃ © vu es par les au tor itÃ © sc om pÃ © ten tes des Co mm un au tÃ ©s eu rop Ã ©en ne s. ') La mm iss ion e in qu est a sot tov oce Ã ¨ sub ord ina ta alla pre sen taz ion e di un cer tifi cat o co nfo rm em en te alle co nd izi on is tab ilit e dal le au tor itÃ co mp ete nti del le Co mu nit Ã eu rop ee . )I nd eli ng on der dez eo nd erv erd eli ng iso nd erw orp en aan de vo orw aar de dat een cer tifi caa tw ord tv oo rge leg dh etw elk is afg ege ven on de rd ev oo rw aar den en be pa lin ge n, vas tge ste ld do or de be vo eg de au to rit ei te n va n de Eu ro pe se G em ee ns ch ap pe n.